Citation Nr: 1546023	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  10-15 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976.  He also served in the National Guard from August 1976 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.



FINDINGS OF FACT

The weight of the evidence is against finding that current hearing loss began in or is related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In February 2008, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations and medical opinions for the hearing loss claim in June 2008, December 2012, and November 2014.  The Board obtained an opinion from a medical expert in July 2015.  The examinations were thorough and detailed, and the medical opinions are adequate, because collectively they considered all relevant evidence of record and provided rationale for conclusions. 

Following the remand directives, the AOJ scheduled the Veteran for a hearing examination.  The examiner attempted to provide results and an opinion but found that the results of audiometric testing were unreliable and could not be used.  By obtaining the examination, the RO substantially complied with the remand directives.  The opinion obtained by the Board addressed any inadequacies of prior opinions, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Active service is defined as active duty, as well as, any period of active duty for training (ACDUTRA) during which disability or death is incurred or aggravated by disease or injury in the line of duty, and any period of inactive duty training (IDT), during which disability or death is incurred or aggravated by injury in the line of duty.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304; Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

A veteran is considered to have been in a sound condition when enrolled for service, except as to diseases or disorders noted at entrance.  38 C.F.R. § 3.304.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service.

Certain chronic diseases will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. § 3.307.  Lay statements of continuity of symptomatology may prove service connection for those chronic diseases enumerated in 38 U.S.C.A. § 1101(3).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses but not to diagnose hearing loss or determine its cause as this requires specialized training to understand the complexities of the neurological system.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran credible as his statements were detailed and consistent.  

Following a review of the evidence, the Board determines that the criteria for service connection for hearing loss have not been met.  See 38 C.F.R. § 3.303.

The evidence is in equipoise as to current hearing loss disability.  An evaluation conducted during September 2007 VA treatment shows hearing loss in both ears, which met VA requirements for disability.  See 38 C.F.R. § 3.385.  The VA examiner in June 2008 recorded hearing loss disability in the right ear but not in the left ear.  The VA examiners in December 2012 and November 2014 were unable to record a hearing loss disability because they deemed the results of testing invalid.  With the approximate balance in the evidence, the Board resolves doubt in the Veteran's favor and finds current hearing loss disabilities in both ears.

Next, the evidence shows in-service noise exposure but inconsistent hearing loss readings from service.  The Veteran's DD Form 214 shows his military occupational specialty as wheel vehicle mechanic.  A list compiled by VA and endorsed by the service branches identifies wheel vehicle mechanic as having high probability of noise exposure.  See M21-1MR, Part III.iv.4.B.12.c.  Thus, noise exposure in service is conceded.  The June 1974 enlistment examination showed normal hearing in both ears.  The June 1976 examination at separation from active duty showed hearing loss in the right ear and normal hearing in the left ear.  However, a September 1976 evaluation for entrance into the National Guard recorded normal hearing in both ears.

The weight of the evidence is against finding current hearing loss is related to service.  In July 2015, the expert concluded that right and left hearing loss was less likely than not related to in-service noise exposure.  The Board notes that the June 1976 examination recorded right ear hearing loss worse than right ear hearing loss record in September 2007 and June 2008.  Also, the September 2007 evaluation recorded worse hearing than the June 2008 evaluation.  Common sense would suggest that hearing loss would get worse with age and time and not better.  Indeed, the medical expert directed that the June 1976 results should not be considered valid.  He explained that the June 1976 results had a positive Stenger that denotes non-organic (functional) results.  To that point, the December 2012 examiner explained that a moderate, flat loss, like that shown in June 1976, is not characteristic of a noise induced hearing loss.  The expert further noted that the Veteran had a history of "non-organic" results, which are not reliable for determining disability.    

In his claim, the Veteran reported that hearing loss began at some point in 1974.  However, at the June 2008 examination, he reported that hearing loss began right after military service in 1976.  The Veteran has not provided any statements detailing continuous symptoms or problems hearing through the years; he has only speculated as to the onset of hearing loss.  Further, he had civilian noise exposure after service when he worked at the Department of Corrections and hunted recreationally.  Sensorineural hearing loss is considered a chronic disease as an organic disease of the nervous system and may be proven by lay statements.  See Walker, 708 F.3d at 1331; 38 C.F.R. § 3.309; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  The Veteran's reports are less probative and not sufficient to establish a nexus based on continuity of symptomatology because his statements are inconsistent and he had intervening noise exposure.  Additionally, there is no credible evidence of hearing loss disability within a year of separation for presumptive service connection to apply.  See 38 C.F.R. §§ 3.307, 3.309.  The June 1976 results are invalid, and the September 1976 testing showed normal hearing.  

With regard to the left ear, the expert noted no evidence of hearing loss in service, including normal hearing at separation from active service.  He explained that the Veteran's left ear hearing loss cannot logically be attributed to military noise exposure, because the Institute of Medicine's research found an insufficient scientific basis to support delayed or late-onset noise-induced hearing loss.  The study found that in cases where entrance and separation audiograms were normal, there was insufficient scientific basis for concluding that hearing loss that develops years later is causally related to military service.  In this case, the separation examination recorded normal left ear hearing and unreliable right ear hearing.  An evaluation three months later in September 1976 found normal hearing.  Based on the expert's opinion, lack of evidence of hearing loss in service with supporting research against delayed-onset hearing loss, and inconsistency in the lay statements, the Board finds the Veteran's current hearing loss is not related to service.  He was afforded the benefit of the doubt, but the preponderance of the evidence is against service connection.  See 38 C.F.R. §§ 3.102, 3.303.         


ORDER

Service connection for hearing loss is denied.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


